Affirmed and Opinion filed July 17, 2003








 
Affirmed and Opinion filed July 17, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00218-CR
____________
 
JUAN
MANUEL MALDONADO, Appellant
 
V.
 
THE
STATE OF TEXAS, Appellee
 

 
On
Appeal from the County Criminal Court at Law No. 11
Harris
County, Texas
Trial
Court Cause No. 1136741
 

 
M
E M O R A N D U M   O P I N I O N
After a guilty plea, appellant was convicted of the
misdemeanor offense of carrying a weapon, and sentenced on February 17, 2003,
to 85 days in the Harris County jail.
On June 5, 2003, this court ordered a hearing to determine
why appellant's counsel had not filed a brief in this appeal.  On June 26, 2003, the trial court conducted
the hearing.  The record of the hearing
was filed in this court on July 7, 2003.
The trial court found appellant no longer desires to
prosecute his appeal.




On the basis of those findings, this court has considered the
appeal without briefs.   See Tex. R. App. P. 38.8(b).
The case is before us without a reporter=s record or bill of exception.  We find no fundamental error.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered
and Opinion filed July 17, 2003.
Panel consists of
Justices Anderson, Seymore, and Guzman.
Do not publish - Tex. R. App. P. 47.2(b).